Citation Nr: 0419448	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from December 1955 to 
October 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, in part of which the RO denied 
entitlement to service connection for hearing loss.

The Board remanded this matter to the RO in June 2001 with 
instructions that the veteran be afforded a VA examination to 
determine the nature and etiology of any current  hearing 
loss.  The examiner was instructed to review the claims 
folder and express an opinion whether it is at least as 
likely as not that the veteran's hearing loss is the result 
of acoustic trauma in service.  

The veteran was afforded a VA audiological examination in 
August 2002.  The examiner reviewed the claims folder, 
including the transcript of the veteran's testimony before 
the undersigned Member of the Board in January 2001.  The 
examiner reported inconsistencies between reflex thresholds 
and behavioral thresholds.  He reported a diagnosis of 
pseudohypoacusis (false hearing loss or functional hearing 
loss) and recommended that the audiological test results not 
be used for adjudication purposes.  The examiner did not 
offer an opinion concerning whether any hearing loss 
identified was related to the veteran's claimed noise 
exposure during his active military service.

In a January 2003 decision, the Board denied entitlement to 
service connection for hearing loss.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veteran's Claims (hereinafter referred to as the Court).  In 
an Order dated in March 2004, the Court granted a joint 
motion to vacate the Board's January 2003 decision and 
remanded this matter to the Board.  The basis of the remand 
was to assure compliance with the Board's June 2001 remand 
order pursuant to the Court's holdings in Mariano v. 
Principi, 17 Vet. App. 305 (2003), citing Stegall v. West, 11 
Vet. App. 268, 271 (1998) for the proposition that the Board 
errs when it fails to assure compliance with its own remand 
orders or those of the Court.  In the joint motion, the 
parties agreed that the development following the Board's 
June 2001 remand order did not conform with the Board's 
directives.

I note that the veteran, through the same representative who 
signed the joint motion upon which the Court's Order was 
based, has since filed additional evidence with the request 
that the Board not undertake any further development.  This 
is contrary to the position taken by the veteran before the 
Court and contrary to the Court's Order, which indicated 
that, pursuant to the Board's June 2001 remand, additional 
development is required for a determination of entitlement to 
service connection for hearing loss.  The Board has been 
mandated to comply with the Court's Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of his claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a hearing 
disorder since his separation from 
service.  The RO should take all necessary 
steps to obtain any pertinent records that 
are not currently part of the claims 
folder and associate them with the claims 
folder.  The RO should associate all 
correspondence received with the claims 
file.  All efforts to obtain these records 
should be fully documented.  

2.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and etiology of his disability, if 
any, from hearing loss.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests and 
diagnostic studies should be performed.  
For any diagnosis of hearing loss, the 
examiner should express an opinion whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the hearing loss disability is 
related to his claimed acoustic trauma 
during his service.  The examiner should 
report a complete rationale for his/her 
conclusions.

3.  The RO should review the record and 
readjudicate the claim of entitlement to 
service connection for hearing loss.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




